Citation Nr: 1410531	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 19, 2013.

2. Entitlement to a rating in excess of 50 percent for PTSD from July 19, 2013.


REPRESENTATION

Appellant represented by:	Patricia M. Dunn, Esquire


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD with an initial 10 percent evaluation, effective June 30, 2009, and the Veteran appealed the initial rating.  A Decision Review Officer (DRO) at the RO in Philadelphia, in an August 2013 rating decision, awarded an increased evaluation from 10 to 50 percent, effective July 19, 2013, the date of a VA examination for PTSD; and, the Veteran continued his appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). (A claimant is deemed to seek the highest rating allowable for a disability unless otherwise indicated).

In May 2013, the Veteran testified at a telephonic hearing before a DRO.  A copy of the DRO conference report has been associated with the Veteran's claims file.


FINDINGS OF FACT

1. Prior to July 19, 2013, the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.

2. Since July 19, 2013, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships. 





CONCLUSIONS OF LAW

1. Prior to July 19, 2013, the criteria for a rating of 30 percent for PTSD have been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2. Since July 19, 2013, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 38 C.F.R.           § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran was afforded VA examinations in September 2009 and July 2013.  There is no evidence that the VA examination reports are deficient in any manner.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted above, the Veteran participated in a DRO telephonic hearing in May 2013.  He has also supplemented the record with additional private evaluations.  The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that the Veteran's private attorney, in her January 2013 brief, and the Veteran, in his February 2011 letter, argue that the September 2009 VA examination is inadequate and thus may not serve as a basis for the 10 percent rating in place during that time.  Review of the September 2009 VA examination report reveals no deficiencies.  The Veteran's history was recorded, including his past medical and psychiatric, post-military, legal, employment, and family histories.  There is a notation that the claims file was reviewed, report of the Veteran's current symptoms and complaints, notations as to his activities and leisure pursuits, and report of a mental status examination.  The examiner provided a diagnosis and assigned the Veteran a GAF score.  A great deal of information, six pages, was included in the VA examination report; and there is no indication that the examiner did not elicit from the Veteran information as to his symptoms and complaints or study the Veteran's presentation and condition on examination.  The Board notes that the private evaluation dated two months prior is also lengthy, and does indeed include additional information, including results of psychiatric tests.  The Board also acknowledges the VA examiner's receipt of the private evaluation after the examination was conducted.  However, the examiner submitted an addendum opinion after carefully reviewing and considering the private evaluation.  There is no indication that the VA examiner was unable to adequately assess the severity of the Veteran's PTSD.  Significantly, the Board has considered the results of the July 2009 private evaluation and has given the Veteran the benefit of all symptomatology reported or found at that time.  

The Board also notes that the Veteran, in February 2011, submitted a statement wherein asserted that he left the September 2009 VA examination frustrated and humiliated, and that he sat there in disbelief.  He complained that the examiner kept cutting him off and acting indifferent and uninterested when the Veteran tried to explain his experiences during service in Vietnam.  However, the examiner's goal at that time was to assess the current severity of the Veteran's PTSD, and his in-service experience during Vietnam, while significant to the Veteran, is not relevant evidence in the current appeal.  

The Board has also reviewed the Veteran's paperless Virtual VA claims file and has considered VA treatment records associated with that file.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher ratings for PTSD.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

II. Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

By way of history, prior to July 19, 2013, the Veteran's PTSD was rated 10 percent disabling, and since July 19, 2013, his PTSD is rated as 50 percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

A. For the Time Period Prior to July 19, 2013

A July 2009 private PTSD evaluation record, by psychologist,  Dr. Alysson, shows the Veteran reported feelings of depression, anxiety, panic attacks of unspecified frequency, obsessive-compulsive patterns, social isolation, emotional numbing, intrusive memories, nightmares, sleep disruption, difficulty concentrating, startle response, irritability, mild memory loss, and hyperalertness.  Mental status examination revealed the Veteran presented casually but neatly and cleanly dressed and groomed.  He was soft-spoken and personable.  He spoke little, in a somewhat hesitant manner.  He frequently laughed when the context was not humorous and tapped his foot slowly throughout the interview, which the psychologist deemed to reflect nervousness.  The Veteran did not report suicidal or homicidal ideation.  He was assigned a GAF score of 50.

The Veteran was afforded a VA psychiatric examination in September 2009.  He reported being anxious, jittery, nervous, startled, having nightmares about once or twice a month, and having trouble falling asleep.  He reported that he is married and has two children.  He described the relationship with his wife as "fair" and with children as "very good."  The examiner noted that his interpersonal relationships seemed to be going very well.  He retired from working for as an engineer and then supervisor for 33 years.  After that, he became a wedding photographer and did twenty weddings a year for 10 years.  He has since retired.  The Veteran shared that he woodcrafts pens as a hobby and showed one to the examiner.  The examiner noted that the Veteran was groomed and wearing dress clothes.  He was cooperative, coherent, and polite.  His affect was appropriate and mood was euthymic.  He smiled and laughed appropriately during the interview and eye contact was excellent.  He was oriented to time, place, and person.  His memory was intact for immediate, recent, and remote events.  There was no evidence of anxiety or panic at the time.  The Veteran reported sleep impairment issues due to nightmares.  His cognitive function was observed to be intact.  The examiner noted that the Veteran was capable of managing his funds.  He was assigned a GAF score of about 60 to 65.

A May 2013 DRO conference report indicates that the Veteran was asked about other treatment for his PTSD.  He stated that he is only seen, by Dr. Alysson, once or twice a year when he is in New Hampshire.  He also stated that he was prescribed medication for sleeping trouble by a general practitioner.  He further reported not having mentioned PTSD to the general practitioner. 

Based on the evidence of record, the Board finds that the symptomatology associated with the Veteran's PTSD more nearly approximates a 30 percent rating prior to July 19, 2013.  Specifically, the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal speech.  His symptomatology comports directly with that consistent with a 30 percent rating, including depressed mood, anxiety, sleep impairment, and mild memory loss.  The Board acknowledges that the Veteran does have objective evidence of disturbances in mood, including depression, jitteriness, and anxiousness; with suspiciousness, sleep impairment, mild memory loss, and panic attacks of unspecified frequency.  The Veteran indicated that, while he was retired from work as an engineer and wedding photographer, he currently enjoys wood crafting as a hobby.  His relationship with his wife was described as fair and with his children as very good.  The Board finds that the Veteran's symptomatology more closely comports with a 30 percent rating than a 10 percent rating.  As such, a 30 percent rating is assigned prior to July 19, 2013.

However, the Board also finds that a rating in excess of 30 percent is not warranted at any time prior to July 19, 2013.  While the Veteran had mild memory loss, it was not impairment of short and long-term memory or similar type and degree.  While he had hesitant speech, it was not circumstantial, circumlocutory, or stereotyped speech or similar type and degree.  Although he has a fair relationship with his wife, he maintains a very good relationship with his children.  While he had panic attacks, they were not described as happening more than once a week.  While the Veteran described an obsessive compulsive pattern of being "a little fanatical" in locking his home at night, it is not enough to suggest its interference with routine activities.  While he had disturbances of motivation and mood, his depression, suspicion, and startle are already considered in his 30 percent rating.  Thus, there is no evidence of symptoms, such as impaired judgment, suicidal ideation, spatial disorientation, persistent delusions or hallucinations, or symptoms of a similar type and degree; which would warrant a 50, 70, or 100 percent rating prior to July 19, 2013.

The Board also acknowledges the GAF scores ranging between 50 and 65.  Careful reading of the July 2009 psychologist's report and the September 2009 VA examination report reveals similar symptom reports and life functioning, despite the different GAF scores assigned by the two professionals.  The Veteran's symptoms have been discussed in detail and most closely approximate a 30 percent rating.  The Board finds that the Veteran's GAF scores, in light of the description of his actual symptoms, may not serve as a basis for an increased rating in the current appeal.

B. For the Time Period From July 19, 2013

A September 2012 private PTSD evaluation record shows "all the concerns regarding the effect of the War on [the Veteran] that were enumerated in the [private evaluation] report of July 2009 [remained]."  Symptoms noted upon evaluation were anxiousness, sleep disruption, nightmares, and depression.  Also, similarly reported in his July 2009 private PTSD evaluation, the Veteran described locking everything in his home whenever he is not there, as behavior he cannot discontinue.  In conclusion, the psychologist opined that "the symptoms of his service-connected PTSD are becoming more pronounced."  

The Veteran was provided a VA PTSD examination in July 2013 to assess the current level of his disability.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran reported less contact with his few friends and an estranged relationship with his spouse, although they live together.  He reported difficulty falling and staying asleep, irritability and outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner noted symptoms of depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and the inability to establish and maintain effective relationships.  The Veteran denied suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, and disorientation to time or place.  There was no report of memory loss, impaired judgment or abstract thinking, and no flattened affect.  The Veteran did report feelings of detachment or estrangement from others, efforts to avoid activities, places, or people that arouse recollections of the trauma, and a sense of a foreshortened future.  The examiner opined that the Veteran's PTSD symptoms had increased, along with increased depressive symptoms, including increased isolation from his few friends and less interest in former hobbies.  He was assigned a GAF score of 50.  

In light of the foregoing, the Board concludes that, while the Veteran demonstrates two of the criteria listed for a 70 percent disability rating, specifically, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130.  While the Veteran had depressed mood and anxiety, it was not near continuous panic or depression affecting the ability to function independently.  While the Veteran had trouble sleeping, irritability, hypervigilance, and exaggerated startle response, he did not have impaired impulse control or spatial disorientation.  He did not have suicidal ideation or speech that was intermittently illogical, obscure, or irrelevant.  The Veteran was not neglect of personal appearance and hygiene.  While the Veteran described an obsessive compulsive pattern of having to lock everything in his home when he is not there, it is not enough to suggest its interference with routine activities.  He also had disturbances of motivation and mood, which were already considered in his 50 percent rating.  Thus, there are no symptoms which would lead the Board to conclude that a 70 percent rating is warranted.  Rather, the Veteran's level of functioning is greater than that contemplated by the 70 percent rating category.  Moreover, there is no evidence of total occupational and social impairment, including gross impairment in thought processes, disorientation to time or place, intermittent inability to perform activities of daily living, or persistent danger of hurting self or others; which would warrant a 100 percent rating from July 19, 2013.

The Board also observes that although the Veteran has been assigned a GAF score of 50, indicating serious impairment, the symptomatology observed upon examination more appropriately reflects a continued assignment of a 50 percent disability rating.  

In summary, the Board finds that the symptomatology associated with the Veteran's PTSD more closely approximates the criteria which allows for the assignment of a 30 percent rating prior to July 19, 2013, and that a rating in excess of 50 percent is not warranted throughout the course of the appeal.

C. Both Periods

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In granting in part, and denying in part, the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is retired and does not assert that his PTSD precludes employment; and consideration of a TDIU is not warranted.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings than those assigned for PTSD during each applicable time period, that doctrine is not applicable.  See 38 U.S.C.A.            § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).








ORDER

An initial 30 percent rating for PTSD, prior to July 19, 2013, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 50 percent for PTSD from July 19, 2013, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


